DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to the Response After Final Action with amendments dated 10/27/2022. Claims 4, 10 and 16 have been cancelled. Claims 1, 7 and 13 have been amended. Currently, claims 1-3, 5-9, 11-15 and 17-20 are pending. This action is made Non-Final.

Response to Arguments
	Applicant’s arguments, see pages 8-9 of the remark, filed 10/27/2022, with respect to the rejection(s) of claim(s) 1, 7, 13 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Response to Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petruzzelli et al. (US 20170318353 A1)
Consider claim 20, Petruzzelli discloses a method (read as (over-the-air (OTA) antenna monitoring system with on-demand programming, figures [0115]-[0119] and [0132]), comprising: 
determining a viewing event is to occur or receiving notice that the viewing event is to occur; based on data corresponding to the event (read as DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel, start time, and stop time of when recording of a television channel is to occur, figure 9, par [0115]-[0119]), determining a corresponding optimal position of an OTA antenna, wherein the OTA antenna is mounted on a building and is communicably connected to a television or set-to-box; sending a command to an antenna control processor associated with the OTA antenna, the command having instructions to adjust the OTA antenna to the corresponding optional position; and capturing and transmit the final channel to a receiving device for presentation (read as over-the-air (OTA) antenna monitoring system comprising the satellite dish 140 mounted the house shown in figure 1 and is communicably connected to receiver 150 and television 160; monitoring a plurality of channels selected by the user/customer and distributed by the television service provider; and adjusting the location/orientation of the OTA antenna to capture the plurality of channels with a quality metric above 0 for user viewing, figures 1 and 10, par [0054]-[0055] and [0132]).	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20180323834 A1) in view of Petruzzelli et al. (US 20170318353 A1).
Consider claim 1, Jiang discloses a method (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]), comprising: 
capturing one or more over the air (OTA) channels, each OTA channel being associated with a broadcast frequency; measuring channel signal strengths of the one or more OTA channels; comparing the measured channel signal strengths to corresponding predetermined minimums channel signal strengths; detecting a measured channel signal strength, of the measured channel signal strengths, that is lower than a predetermined minimum strength, of the corresponding predetermined minimums channel signal strengths, for at least one OTA channel of the one or more OTA channels (read as receiving the signal on millimeter wave link (i.e. 8), obtaining its wireless performance metric data (i.e. measuring the RSSI values); comparing the measured RSSI values (i.e. performance metric data) with an acceptable performance metric data value and determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]), 
responsive to said detecting the lower measured channel signal strength, iteratively: automatically adjusting placement of the OTA antenna (read as determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]), 
recapturing the at least one OTA channel, re-measuring the recaptured at least one OTA channel, and comparing the re-measured channel signal strength, until the re-measured channel signal strength is greater than or equal to the predetermined minimum strength (read as the last sector for which successful communications were performed over link 8 (e.g., the last sector for which performance metric data within the predetermined range was measured), par [0064]); and 
transmitting the re-captured channel to a receiving device for presentation (read as mobile device receive wireless signal using the last sector (par [0064]) and using the display for displaying information comprising information receive wireless, par [0033]).
However, Jiang discloses the claimed invention above but does not specifically disclose capturing by an over the air (OTA) antenna; and wherein the OTA antenna is mounted on a building and is communicably connected to a television or set-top-box; and receiving a set of preferred channels provided by an end user and causing the OTA antenna to automatically adjust its placement to capture each of said preferred channels with a measured signal above the predetermined minimum.
Nonetheless, in related art, Petruzzelli discloses an (over-the-air (OTA)) antenna monitoring system comprising the satellite dish 140 mounted the house shown in figure 1 and is communicably connected to receiver 150 and television 160; monitoring a plurality of channels selected by the user/customer and distributed by the television service provider; and adjusting the location/orientation of the OTA antenna to capture the plurality of channels with a quality metric above 0, figures 1 and 10, par [0054]-[0055] and [0132].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petruzzelli into the teachings of Jiang, as modified by Nguyen, for the purpose of optimizing the reception of one or more channels (see par [0132]).
Consider claim 2, as applied to claim 1 above, Jiang, as modified by Petruzzelli, discloses wherein placement of the antenna comprises any of: a position of the antenna; an angle of the antenna; or a direction of the antenna (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]).
Consider claim 3, as applied to claim 1 above, Jiang, as modified by Petruzzelli, discloses wherein the capturing, measuring, detecting, and automatically adjusting the placement of the OTA antenna is performed on a predetermined, periodic basis (read as the control circuitry 14 performs the measurement of receive signal and determination of whether if it is within acceptable range periodically/continuously, par [0061]).
Consider claim 5, as applied to claim 1 above, Jiang, as modified by Petruzzelli, discloses the claimed invention above and discloses adjusting the location/orientation of the OTA for the selected channels (par [0132]) but does not specifically disclose receiving a control command, originating from an artificial intelligence (AI) or machine learning (ML) component, to automatically adjust the placement of the OTA antenna, the control command based on learned user viewership patterns by the AI or ML component.
Nonetheless, Petruzzelli further on-demand programming, comprising Digital Video Recorder (DVR) functionality that permits a television channel to be recorded for a period of time each day; DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel, start time, and stop time of when recording of a television channel is to occur; DVR database 945 would store timers that are used by control processor 910-1 to determine when a television channel should be tuned to and its programs recorded to DVR database 945 of storage medium 925; timers would be set by or one or more users of television receiver 900, figure 9, par [0115]-[0119].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petruzzelli into the teachings of Jiang, as modified by Petruzzelli, for the purpose of providing the user desired viewing content based on user view preferences.
Consider claim 6, as applied to claim 5 above, Jiang, as modified by Petruzzelli, discloses wherein user viewership patterns include specific channels viewed, a time of day viewed for each of the specific channels, and a duration viewed for each of the specific channels (read as DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel set by user viewing preference, start time, and stop time of when recording of a television channel is to occur for each day, par [0115]-[0116]).

Consider claim 7, Jiang discloses a non-transitory computer-readable storage medium storing computer-readable instructions (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]), comprising: 
instructions for capturing one or more over the air (OTA) channels, each OTA channel being associated with a broadcast frequency; instructions for measuring channel signal strengths of the one or more OTA channels; instructions for comparing the measured channel signal strengths to corresponding predetermined minimums channel signal strengths; instructions for detecting a measured channel signal strength, of the measured channel signal strengths, that is lower than a predetermined minimum strength, of the corresponding predetermined minimums channel signal strengths, for at least one OTA channel of the one or more OTA channels (read as receiving the signal on millimeter wave link (i.e. 8), obtaining its wireless performance metric data (i.e. measuring the RSSI values); comparing the measured RSSI values (i.e. performance metric data) with an acceptable performance metric data value and determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]);
instructions for: responsive to said detecting the lower measured channel signal strength, iteratively: automatically adjusting placement of the OTA antenna (read as determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]),
recapturing the at least one OTA channel, re-measuring the recaptured at least one OTA channel, and comparing the re-measured channel signal strength, until the re-measured channel signal strength is greater than or equal to the predetermined minimum strength (read as the last sector for which successful communications were performed over link 8 (e.g., the last sector for which performance metric data within the predetermined range was measured), par [0064]); and 
instructions for transmitting the re-captured channel to a receiving device for presentation (read as mobile device receive wireless signal using the last sector (par [0064]) and using the display for displaying information comprising information receive wireless, par [0033]).
However, Jiang discloses the claimed invention above but does not specifically disclose capturing by an over the air (OTA) antenna; and wherein the OTA antenna is mounted on a building and is communicably connected to a television or set-top-box; and receiving a set of preferred channels provided by an end user and causing the OTA antenna to automatically adjust its placement to capture each of said preferred channels with a measured signal above the predetermined minimum.
Nonetheless, in related art, Petruzzelli discloses an (over-the-air (OTA)) antenna monitoring system comprising the satellite dish 140 mounted the house shown in figure 1 and is communicably connected to receiver 150 and television 160; monitoring a plurality of channels selected by the user/customer and distributed by the television service provider; and adjusting the location/orientation of the OTA antenna to capture the plurality of channels with a quality metric above 0, figures 1 and 10, par [0054]-[0055] and [0132].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petruzzelli into the teachings of Jiang, as modified by Nguyen, for the purpose of optimizing the reception of one or more channels (see par [0132]).
Consider claim 8, as applied to claim 7 above, Jiang, as modified by Petruzzelli, discloses wherein the placement of the antenna comprises any of: a position of the antenna; an angle of the antenna; or a direction of the antenna (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]).
Consider claim 9, as applied to claim 7 above, Jiang, as modified by Petruzzelli, discloses wherein the instructions for capturing, measuring, detecting, and automatically adjusting the placement of the OTA antenna include instructions to be performed on a predetermined, periodic basis (read as the control circuitry 14 performs the measurement of receive signal and determination of whether if it is within acceptable range periodically/continuously, par [0061]).
Consider claim 11, as applied to claim 7 above, Jiang, as modified by Petruzzelli, discloses the claimed invention above and discloses adjusting the location/orientation of the OTA for the selected channels (par [0132]) but does not specifically disclose receiving a control command, originating from an artificial intelligence (AI) or machine learning (ML) component, to automatically adjust the placement of the OTA antenna, the control command based on learned user viewership patterns by the AI or ML component.
Nonetheless, Petruzzelli further on-demand programming, comprising Digital Video Recorder (DVR) functionality that permits a television channel to be recorded for a period of time each day; DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel, start time, and stop time of when recording of a television channel is to occur; DVR database 945 would store timers that are used by control processor 910-1 to determine when a television channel should be tuned to and its programs recorded to DVR database 945 of storage medium 925; timers would be set by or one or more users of television receiver 900, figure 9, par [0115]-[0119].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petruzzelli into the teachings of Jiang, as modified by Petruzzelli, for the purpose of providing the user desired viewing content based on user view preferences.
Consider claim 12, as applied to claim 10 above, Jiang, as modified by Petruzzelli, discloses wherein user viewership patterns include specific channels viewed, a time of day viewed for each of the specific channels, and a duration viewed for each of the specific channels (read as DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel set by user viewing preference, start time, and stop time of when recording of a television channel is to occur for each day, par [0115]-[0116]).

Consider claim 13, Jiang discloses a smart over the air (OTA) antenna system (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]), comprising: 
a capturing module configured to capture one or more over the air (OTA) channels, each OTA channel being associated with a broadcast frequency; an intelligence processor configured to measure channel signal strengths of the one or more OTA channels; the intelligence processor further configured to compare the measured channel signal strengths to corresponding predetermined minimums channel signal strengths; the intelligence processor further configured to detect a measured channel signal strength, of the measured channel signal strengths, that is lower than a predetermined minimum strength, of the corresponding predetermined minimums channel signal strengths, for at least one OTA channel of the one or more OTA channels (read as receiving the signal on millimeter wave link (i.e. 8), obtaining its wireless performance metric data (i.e. measuring the RSSI values); comparing the measured RSSI values (i.e. performance metric data) with an acceptable performance metric data value and determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]);
the intelligence processor further configured to, responsive to said detecting the lower measured channel signal strength, iteratively: send a command to an antenna control module to adjust placement of the OTA antenna (read as determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]),
cause the capturing module to recapture the at least one OTA channel; re-measure the recaptured at least one OTA channel; and compare the re-measured channel signal strength, until the re-measured channel signal strength is greater than or equal to the predetermined minimum strength (read as the last sector for which successful communications were performed over link 8 (e.g., the last sector for which performance metric data within the predetermined range was measured), par [0064]); and 
the intelligence processor further configured to transmit the re-captured channel to a receiving device for presentation (read as mobile device receive wireless signal using the last sector (par [0064]) and using the display for displaying information comprising information receive wireless, par [0033]).
However, Jiang discloses the claimed invention above but does not specifically disclose capturing by an over the air (OTA) antenna; and wherein the OTA antenna is mounted on a building and is communicably connected to a television or set-top-box; and receiving a set of preferred channels provided by an end user and causing the OTA antenna to automatically adjust its placement to capture each of said preferred channels with a measured signal above the predetermined minimum.
Nonetheless, in related art, Petruzzelli discloses an (over-the-air (OTA)) antenna monitoring system comprising the satellite dish 140 mounted the house shown in figure 1 and is communicably connected to receiver 150 and television 160; monitoring a plurality of channels selected by the user/customer and distributed by the television service provider; and adjusting the location/orientation of the OTA antenna to capture the plurality of channels with a quality metric above 0, figures 1 and 10, par [0054]-[0055] and [0132].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petruzzelli into the teachings of Jiang, as modified by Nguyen, for the purpose of optimizing the reception of one or more channels (see par [0132]).
Consider claim 14, as applied to claim 13 above, Jiang, as modified by Petruzzelli, discloses wherein placement of the antenna comprises any of: a position of the antenna; an angle of the antenna; or a direction of the antenna (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]).
Consider claim 15, as applied to claim 13 above, Jiang, as modified by Petruzzelli, discloses wherein the capturing, measuring, detecting, and automatically adjusting the placement of the OTA antenna is performed on a predetermined, periodic basis (read as the control circuitry 14 performs the measurement of receive signal and determination of whether if it is within acceptable range periodically/continuously, par [0061]).
Consider claim 17, as applied to claim 13 above, Jiang, as modified by Petruzzelli, discloses the claimed invention above and discloses adjusting the location/orientation of the OTA for the selected channels (par [0132]) but does not specifically disclose receiving a control command, originating from an artificial intelligence (AI) or machine learning (ML) component, to automatically adjust the placement of the OTA antenna, the control command based on learned user viewership patterns by the AI or ML component.
Nonetheless, Petruzzelli further on-demand programming, comprising Digital Video Recorder (DVR) functionality that permits a television channel to be recorded for a period of time each day; DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel, start time, and stop time of when recording of a television channel is to occur; DVR database 945 would store timers that are used by control processor 910-1 to determine when a television channel should be tuned to and its programs recorded to DVR database 945 of storage medium 925; timers would be set by or one or more users of television receiver 900, figure 9, par [0115]-[0119].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petruzzelli into the teachings of Jiang, as modified by Petruzzelli, for the purpose of providing the user desired viewing content based on user view preferences.
Consider claim 18, as applied to claim 16 above, Jiang, as modified by Petruzzelli, discloses wherein user viewership patterns include specific channels viewed, a time of day viewed for each of the specific channels, and a duration viewed for each of the specific channels (read as DVR functionality of television receiver 900 would be managed by control processor 910-1 that coordinates the television channel set by user viewing preference, start time, and stop time of when recording of a television channel is to occur for each day, par [0115]-[0116]).
Consider claim 19, as applied to claim 13 above, Jiang, as modified by Petruzzelli, discloses a receiving processor for receiving a forced scan command (read as electronic device comprising beam steering circuitry coupled to the phased antenna array that would be adjusted to steer a direction (orientation) of the beam, figure 1, par [0057]), the forced scan command causing: 
the capturing module to capture the one or more OTA channels; the intelligence processor to measure channel signal strengths of the one or more OTA channels; the intelligence processor to compare the measured channel signal strengths to corresponding predetermined minimums channel signal strengths; the intelligence processor to detect a measured channel signal strength, of the measured channel signal strengths, that is lower than a predetermined minimum strength, of the corresponding predetermined minimums channel signal strengths, for at least one OTA channel of the one or more OTA channels (read as receiving the signal on millimeter wave link (i.e. 8), obtaining its wireless performance metric data (i.e. measuring the RSSI values); comparing the measured RSSI values (i.e. performance metric data) with an acceptable performance metric data value and determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]);
the intelligence processor to, responsive to said detecting the lower measured channel signal strength, iteratively: send a command to an antenna control module to adjust placement of the OTA antenna (read as determining that it is below or outside of the acceptable performance metric data range, performing sector scanning by sweeping (scanning) through different beams angles, par [0059]-[0061] and [0064]),
cause the capturing module to recapture the at least one OTA channel; re-measure the recaptured at least one OTA channel; and compare the re-measured channel signal strength, until the re-measured channel signal strength is greater than or equal to the predetermined minimum strength (read as the last sector for which successful communications were performed over link 8 (e.g., the last sector for which performance metric data within the predetermined range was measured), par [0064]); and 
the intelligence processor to transmit the re-captured channel to a receiving device for presentation (read as mobile device receive wireless signal using the last sector (par [0064]) and using the display for displaying information comprising information receive wireless, par [0033]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645